Citation Nr: 0007492	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disorder, post operative status.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from December 1976 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the RO which confirmed and continued a 10 percent evaluation 
for the veteran's service connected status post right knee 
disability and a 10 percent evaluation for his left knee 
disorder.  In November 1994 the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In a March 1995 rating action, the RO increased the 
disability rating for the veteran's service connected left 
knee disorder to 20 percent and denied an evaluation in 
excess of 10 percent for his post operative right knee 
disorder.  The veteran thereafter only continued his appeal 
for an increased rating for his right knee disability.  This 
issue was remanded by the Board in January 1998 for further 
development by the RO.  

In its January 1998 remand, the Board referred an issue of 
secondary service connection for arthritis in both knees to 
the RO for appropriate action.  In a rating decision of 
October 1999 the RO included consideration of degenerative 
arthritis in the left knee in the 20 percent rating assigned 
for the veteran's service connected left knee disability.  In 
an October 1999 supplemental statement of the case, the RO 
indicated that it included consideration of degenerative 
arthritis in the 10 percent rating assigned for the veteran's 
service connected right knee.  In view of the above, the RO 
has therefore effectively granted secondary service 
connection for degenerative arthritis in both knees.  Only 
the issue of an evaluation in excess of 10 percent for a 
right knee disorder is now before the Board for further 
appellate consideration.  



REMAND

In the Board remand of January 1998, the RO was instructed to 
take appropriate action to obtain additional clinical records 
regarding the veteran's right knee disability.  In a letter 
dated in February 1998, the RO requested that the veteran 
provide information regarding treatment for his right knee 
disability and also provided the necessary authorizations for 
release of this medical information.  The veteran has not 
responded to the letter of February 1998. No further RO 
action is required here.

In the Board remand of January 1998, the RO was also 
instructed to afford the veteran a VA orthopedic examination 
in order to ascertain the current severity of the veteran's 
right knee disorder with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the guidelines set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner was 
instructed to especially comment on the degree of functional 
loss, if any, resulting from pain on undertaking motion, 
weakened movement, excess fatigability, or incoordination.  
Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination of his right knee in January 1999.  
However, the examiner did not indicate that there was any 
functional loss in the right knee due to pain on undertaking 
motion, weakened movement, excess fatigability, or 
incoordination.  He also did not indicate that there was no 
functional loss in the right knee due to pain on undertaking 
motion, weakened movement, excess fatigability, or 
incoordination.  Instead, the examining physician commented 
that "any weakness, fatigue, or incoordination is noted in 
this examination".  Since this response does not provide the 
clinical evidence necessary to comply with the requirements 
of 38 C.F.R. §§ 4.40 and 4.45 and the guidelines set forth in 
DeLuca, a further VA orthopedic examination must be 
accomplished prior to further appellate consideration of the 
issue of entitlement to an evaluation in excess of 10 percent 
for the veteran's status post right knee disorder.  

In October 1999 the RO accomplished a rating action to 
readjudicate the claim which was the subject of the Board's 
January 1998 remand.  However, the rating action of October 
1999 adjudicated the wrong issue.  Instead of considering an 
increased rating for the veteran's status post right knee 
disorder, evaluated as 10 percent disabling, the RO 
considered the issue of entitlement to an increased rating 
for a left knee disorder, evaluated as 20 percent disabling.  
Although the RO subsequently sent the veteran a supplemental 
statement of the case regarding the correct issue, the 
failure of the rating decision of October 1999 to adjudicate 
the correct issue nonetheless denies the veteran due process 
of law and requires corrective action prior to further 
appellate consideration of the issue of entitlement to an 
evaluation in excess of 10 percent for the veteran's status 
post right knee disorder.  

In view of the above, this case must again be remanded to the 
RO for the following action:  

The RO should afford the veteran another 
VA orthopedic examination to determine 
the current severity of the veteran's 
service connected right knee disability.  
The claims folder, to include a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent clinical records can be 
reviewed in detail.  The examining 
physician should state that he has 
reviewed the claims folder in his 
examination report.  All pertinent 
clinical findings should be reported in 
detail.  The range of motion in the 
veteran's right knee should be reported 
in degrees of extension and flexion with 
full extension at 0 degrees and full 
flexion at 140 degrees, per 38 C.F.R. 
§ 4.71(a), Plate II.  The examiner should 
also comment as to whether or not there 
is impairment of the right knee reflected 
by recurrent subluxation or lateral 
instability, and, if so, whether such 
represents less than slight, slight, 
moderate, or severe impairment.  After 
reviewing the pertinent aspects of the 
veteran's medical and employment history, 
the examining physician should also 
comment on the effects of the 
demonstrated disability in the right knee 
on the veteran's ordinary activities and 
on how it impairs him functionally, 
particularly in the work place.  The 
examiner should also specifically comment 
on the functional loss, if any, resulting 
from pain on undertaking motion, weakened 
movement, fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, and 
4.45.  What this means is that if 
functional loss due to pain on 
undertaking motion, or weakened movement, 
or fatigability, or incoordination is 
observed on examination, the severity of 
any such symptom(s) should be reported.  
If no such symptom is observed on 
examination, the physician should state 
that no such symptoms exist.  Any 
commentary less clear than this should be 
avoided.  

2.  Then, the RO should review the record 
and again adjudicate the claim on appeal, 
that of entitlement to a rating in excess 
of 10 percent for a right knee disorder, 
post operative status.  If that benefit 
is not granted, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
containing the appropriate law and 
regulations governing the issue of 
entitlement to a rating in excess of 10 
percent for residuals of a right knee 
disorder, post operative status.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond to the supplemental statement of 
the case, after which the case should be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to ensure that 
the veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




